AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District of California

                                                                    )
                                                                    )
                                                                    )
                     Richard Sepulveda                              )
                            Plaintiff(s)                            )
                         v.                                         )                    Civil Action No. 4:19-cv-6744 JST
 Sayeda Jami, individually and dba Alameda Pizza;                   )
Ahmad S. Jami, individually and dba Alameda Pizza;                  )
 Norman K.M. Yu, Trustee of the Yu W.M. Trust;                      )
Tonny Kai Tong Yu, Trustee of the Yu W.M. Trust;                    )
                 and Does 1 to 50                                   )
                           Defendant(s)                             )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     Sayeda Jami, 1538 Webster Street, Alameda, CA 94501
     Ahmad S. Jami, 1538 Webster Street, Alameda, CA 94501
     Norman K.M.Yu, 200 El Bonito Way, Millbrae, CA 94030
     Tonny Kai Tong Yu, 200 El Bonito Way, Millbrae, CA 94030


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
 Richard A. Mac Bride, 865 Marina Bay Parkway, #43, Richmond, CA 94804. Telephone 415-730-6289




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              ATE
                                                                                 S DISTR
                                                                                        IC
                                                                                                   CLERK OF COURT
                                                                            ST            T
                                                                        D
                                                                                                     Susan Y. Soong
                                                                                                  CO
                                                                   E
                                                                 IT




                                                                                                    UR
                                                               UN




                                                                                                      T




Date: October 21, 2019
                                                               N O RT




                                                                                                       NI A
                                                                                                   OR
                                                                 HE




                                                                                                  IF




                                                                        N
                                                                                                  AL          Signature of Clerk or Deputy Clerk
                                                                        R




                                                                            DI
                                                                                 S T RI T O F C
                                                                                       C
